          Case 1:11-cr-00393-NONE-SKO Document 80 Filed 11/13/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:11-CR-00393 SKO
12                                Plaintiff,             STIPULATION AND ORDER REGARDNG
                                                         STATUS CONFERENCE
13                           v.
                                                         DATE: November 18, 2020
14   CHARLES RAY DENWITTY, JR.,                          TIME: 2:00 P.M.
                                                         COURT: Hon. Erica P. Grosjean
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on November 18, 2020.

21          2.     By this stipulation, initiated by the United States of America, the parties stipulate that the

22 status conference may be continued to December 9, 2020, to allow time for further investigation and

23 settlement discussions.

24          IT IS SO STIPULATED.

25

26
27

28

                                                         1
30
          Case 1:11-cr-00393-NONE-SKO Document 80 Filed 11/13/20 Page 2 of 2

      Dated: November 12, 2020                               MCGREGOR W. SCOTT
 1                                                           United States Attorney
 2
                                                             /s/ ANTONIO J. PATACA
 3                                                           ANTONIO J. PATACA
                                                             Assistant United States Attorney
 4

 5
      Dated: November 12, 2020                               /s/ MONICA L. BERMUDEZ
 6                                                           MONICA L. BERMUDEZ
 7                                                           Counsel for Defendant
                                                             CHARLES Ray DENWITTY
 8

 9
10
                                           FINDINGS AND ORDER
11
            Based upon the stipulation and representations of the parties, the Court orders the status
12
     conference be continued until December 9, 2020, at 2:00 pm, before the Duty Magistrate Judge.
13

14 IT IS SO ORDERED.

15
        Dated:    November 13, 2020                            /s/
16                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28

                                                         2
30
